                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                        ABINGDON DIVISION

                                  CRIMINAL MINUTES - ARRAIGNMENT

Case No.: 1:20CR26                             Date: 7/29/20


Defendant: James Brown; present                                   Counsel: Nancy Dickenson; AFPD



PRESENT:           JUDGE:                       Pamela Meade Sargent       TIME IN COURT: 10:35 – 10:47=12 min
                   Deputy Clerk:                Ella Surber
                   Court Reporter:              Ella Surber, FTR
                   U. S. Attorney:              Zachary Lee
                   USPO:                        None Present
                   Case Agent:                  Chad Potter
                   Interpreter:                 N/A


          Arraignment and plea continued to New Date.
          Juvenile Information filed with Certificate of U. S. Attorney that State Court refuses jurisdiction.
          Defendant states that true name is Defendant name. Defendant given copy of Indictment or Information.
          Defendant(s) waives reading of Indictment or Information .
          Indictment or Information read.
          Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).

DEFENDANT(S) PLEADS:

 DEF. #              GUILTY                NOT GUILTY              NOLO                       REMARKS
                                          All Counts
    1

    2

    3

    4



          Jury trial set for February 8-12, 2021 at 9:00 a.m.; set outside speedy trial at request of defendant; waiver of
          speedy trial executed.
          Trial to be set by Clerk upon arrest of all defendants.
          Pretrial conference set for January 14, 2021 at 10:30 a.m..
          Defendant(s) remanded to custody.
          Defendant(s) released on bond.


Additional Information:
